ESTATE OF MARTHA E. SANFILIPPO, DECEASED, WILLIAM J. SNYDER, EXECUTOR, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstate of Sanfilippo v. Comm'rDocket No. 18344-12L.United States Tax Court2015 Tax Ct. Memo LEXIS 33; February 3, 2015, DecidedSanfilippo v. Comm'r (Estate of Sanfilippo), T.C. Memo 2015-15, 2015 Tax Ct. Memo LEXIS 16 (T.C., 2015)*33 For Petitioner: David W. Mitchell, Hoge, Fenton, Jones & Appel, San Jose, CA.For Respondent: Nhi T Luu, Edith Green - Wendall Wyatt Fe, Portland, OR.Michael B. Thornton, Chief Judge.Michael B. ThorntonORDERPursuant to the determination of the Court as set forth in its , filed January 22, 2015, it isORDERED: That this case is remanded to respondent's Appeals Office for reconsideration of the estate's proposed collection alternatives taking into consideration any changed circumstances. It is furtherORDERED: That respondent shall offer petitioner an administrative hearing at respondent's Appeals Office at a mutually agreed upon place and at a reasonable and mutually agreed upon date and time, but no later than April 27, 2015. It is furtherORDERED: That the parties shall file a joint report regarding the current status of this case on or before May 11, 2015. It is furtherORDERED: That jurisdiction of this case is retained by the undersigned.(Signed) Michael B. ThorntonChief JudgeDated: Washington, D.C.February 3, 2015